UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-5050


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY GILMER EPPERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00157-NCT-1)


Submitted:   August 26, 2013                 Decided:   August 29, 2013


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.    Ripley Rand, United States Attorney,
Graham    T.   Green,    Assistant   United   States   Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Gilmer Epperson pled guilty to one count of

producing child pornography in violation of 18 U.S.C. § 2251(a),

(e)   (2006).         He     was   sentenced      to        a    term   of     250   months’

imprisonment.           He    appeals,      contending           that    he    was     denied

allocution and that his sentence is substantively unreasonable.

Finding no error, we affirm.

              “Before      imposing    sentence,         the      court       must   .    .    .

address      the    defendant       personally         in       order    to    permit         the

defendant to speak or present any information to mitigate the

sentence.”         Fed. R. Crim. P. 32(i)(4)(A)(ii).                     The rule is not

satisfied     by    “[m]erely      affording      the       Defendant's        counsel        the

opportunity to speak.”             United States v. Muhammad, 478 F.3d 247,

249 (4th Cir. 2007) (internal quotation marks omitted); see also

United      States v.      Stuver,    845    F.2d       73,       74    (4th    Cir.      1988)

(recognizing that the record must reflect that the defendant

knew he had a right to speak in mitigation).                            Because Epperson

did   not    object     regarding      allocution           in    the    district        court,

however, any error is subject to review only for plain error.

See United States v. Lewis, 10 F.3d 1086, 1092 (4th Cir. 1993)

(applying plain error analysis to allocution denial).

              The    record    discloses        that    Epperson        was    provided        an

opportunity to allocute and that he had ample opportunity to

bring mitigating information to the court’s attention.                                    While

                                            2
the court asked Epperson questions in an effort to understand

his statements, we find no error.

           This       court        reviews      a   sentence    for       reasonableness,

applying   an    abuse        of    discretion       standard.           Gall   v.     United

States, 552 U.S. 38, 51 (2007).                     In conducting this review, we

first consider whether the district court committed significant

procedural      error.         In    the     absence     of    such      error,    we    next

consider whether the sentence is substantively reasonable.                               Id.

Substantive      reasonableness            is    determined     by       considering     the

totality of the circumstances, and if the sentence is within the

Guidelines      range,        this      court       applies         a    presumption       of

reasonableness.         United States v. Strieper, 666 F.3d 288, 295

(4th Cir. 2012).

           We conclude that Epperson’s sentence is substantively

reasonable.             The         within-Guidelines           sentence          is     both

presumptively reasonable and supported by the totality of the

circumstances, including Epperson’s history and characteristics,

the nature of his offense and the need to protect the public.

Accordingly,      we     affirm       the     district     court’s        judgment.       We

dispense     with      oral        argument      because      the       facts   and     legal

contentions     are    adequately           presented    in    the      materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED

                                                3